                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

COREY BATCHELOR                                      )
                                                     )
        Plaintiffs,                                  )
                                                     )
        v.                                           )
                                                     )
The CITY OF CHICAGO; special representative          )      No. 1:18-cv-08513
for ROBERT RICE, deceased;                           )
MICHAEL BOSCO; special representative                )
for LAWRENCE NITSCHE, deceased;                      )      Hon. Elaine E. Bucklo
THOMAS KEOUGH; DANIEL McWEENY;                       )      Hon. Mag. Mary M. Rowland
FNU McGOVERN; JAMES McCARDLE;                        )
ROBERT TOVAR; GEORGE WINISTORFER;                    )
ROBERT FLOOD; and as-yet UNKNOWN                     )
OFFICERS OF THE CHICAGO POLICE                       )
DEPARTMENT,                                          )
                                                     )
        Defendant.                                   )

                     MEMORANDUM OF LAW IN SUPPORT OF
                DEFENDANT CITY OF CHICAGO’S MOTION TO DISMISS
                  COUNT VII OF THE FIRST AMENDED COMPLAINT

        Defendant City of Chicago (the “City”), by and through its undersigned counsel, hereby

moves the Court, pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(6), for dismissal of

Count VII of Plaintiff Corey Batchelor’s (“Batchelor”) First Amended Complaint (“FAC”). In

support thereof, the City states as follows:

   I.        INTRODUCTION

        Batchelor purports to bring 12 separate counts against Robert Rice, Michael Bosco,

Lawrence Nitsche, Thomas Keough, Daniel McWeeny, Fnu McGovern, James McCardle, Robert

Tovar, George Winistorfer, and Robert Flood (collectively the “Defendant Officers”) and the City

for alleged violations of his constitutional rights in connection with his conviction for murder in

1991. One of those counts were brought against the City for alleged violations pursuant to Monell
v. Department of Soc. Servs., 436 U.S. 658 (1978) (Count VII). The City cannot be liable under

Monell unless at least one Defendant Officer is first found liable for a constitutional violation. The

Defendant Officers have moved to dismiss all federal counts against them. 1 To the extent that

motion is granted, Count VII also must be dismissed as a matter of law. For these reasons, and as

detailed more fully below, the City moves for dismissal of Count VII.

       II.      FACTUAL BACKGROUND

             On June 1, 1989 at approximately 2:15 p.m., Ms. Lula Mae Woods (“Woods”) was found

brutally murdered in her home located in Chicago, Illinois. [Dkt. 13, ¶ 20]. Investigation

subsequently revealed that Woods was stabbed multiple times and, soon thereafter, succumbed to

her wounds. [Id. at ¶ 23]. Less than one week later, On June 7, 1989, Batchelor’s co-conspirator,

Kevin Bailey (“Bailey”), confessed that he and Batchelor murdered Woods. [Id. at ¶ 53]. Batchelor

also confessed to the murder later that day. [Id. at ¶ 59]. Batchelor was convicted of first degree

murder and armed robbery on April 5, 1991. [Id. at ¶ 70].

             Over the next 17 years, Batchelor filed numerous appeals, petitions for post-conviction

relief, and petitions for habeas corpus in an attempt to have his conviction overturned, in which

he raised all of the issues he has now alleged in the FAC. None of Batchelor’s efforts were

successful until January 2018, when the State of Illinois dismissed all charges against Batchelor,

and the Circuit Court of Cook County vacated his conviction. [Dkt. 13, ¶ 1].

             Batchelor initiated this action on December 28, 2018 [Dkt. 1], and filed his FAC on January

18, 2019 [Dkt. 13].




1
    The City has filed a Motion to Join the Individual Officers’ Motion to Dismiss concurrently herewith.


                                                            2
   III.      LEGAL STANDARD

          A motion to dismiss pursuant to Rule 12(b)(6) tests the sufficiency of the complaint. In

order to survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a complaint

must provide the defendant with fair notice of the claim’s basis, and must also establish that the

requested relief is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). Facial

plausibility requires “factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” White v. City of Chicago, No. 11-C-7802, 2014

WL 958714, at *1 (N.D. Ill. Mar. 12, 2014) (citing Ashcroft, 556 U.S. at 678 (2009)). “The

plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id. (citing Ashcroft, 556 U.S. at 678 (2009)).

“Plausibility, however, ‘does not imply that the district court should decide whose version to

believe, or which version is more likely than not.” Id. (citing Swanson v. Citibank, N.A., 614 F.3d

400, 404 (7th Cir. 2010)).

   IV.       LEGAL ARGUMENT

          A. BATCHELOR’S MONELL CLAIM AGAINST THE CITY MUST BE
             DISMISSED IF THE COURT GRANTS THE DEFENDANT OFFICERS’
             MOTION TO DISMISS.

          Dismissal of all federal claims brought against the Defendant Officers renders it

impossible for Batchelor to support a Monell claim against the City. As a general rule, a plaintiff

cannot prevail on a Monell claim without first establishing an underlying constitutional violation.

Swanigan v. City of Chicago, 881 F.3d 577, 583 (7th Cir. 2018) (“[T]he City can’t be liable

‘based on the actions of one of its officers when in fact the jury has concluded that the officer

inflicted no constitutional harm’”) (citations omitted). A municipality may be liable under

Section 1983 only if the municipality itself subjects a person to a deprivation of rights or causes




                                                   3
such deprivation of rights, and a plaintiff must prove that the “action pursuant to official

municipal policy’ caused their injury.” Connick v. Thompson, 563 U.S. 51, 62, 131 S.Ct. 1350

(2011) (citing Monell, 436 U.S. 658, 691, 98 S. Ct. 2018 (1978)).

        The United States Supreme Court recognized that §1983 liability cannot attach to a

municipality in the absence of an actionable constitutional violation. City of Los Angeles v.

Heller, 475 U.S. 796, 799, 106 S.Ct. 1571 (1986). In fact, it went so far as to admonish that if

there is no violation of the plaintiff’s constitutional rights by a police officer, “it is

inconceivable” that the municipality could maintain liability pursuant to a Monell claim.

Municipal liability for a constitutional injury under Monell “requires a finding that the individual

officer is liable on the underlying substantive claim.” Treece v. Hochstetler, 213 F.3d 360, 364

(7th Cir. 2000) (quoting Tesch v. County of Green Lake, 157 F.3d 465, 477 (7th Cir. 1998)). In

situations like this one, where a plaintiff has predicated the alleged underlying constitutional

violation on a coerced confession, fabrication of evidence, and/or suppression of exculpatory

evidence, a finding of individual liability is a necessary predicate to maintaining a Monell claim

see e.g. Taylor v. Kachiroubas, No. 12 C 8321, 2013 WL 6050492, at *4 (N.D. Ill. Nov. 15,

2013) (Requiring a finding of individual liability in a fabrication of evidence and coerced

confession case); Williams v. City of Chicago, 315 F. Supp. 3d 1060, 1081 (N.D. Ill. June 1,

2018) (Requiring a finding of individual liability in a suppression of exculpatory evidence case).

        Here, it is irrefutable based on the face of the FAC that Batchelor’s Monell claim at

Count VII is entirely dependent on the nonviable constitutional violations alleged against the

Defendant Officers in Counts I through VI. Without allegations sufficiently setting forth

actionable constitutional violations in the Section 1983 counts, Batchelor’s Monell claim fails as




                                                    4
a matter of law. Therefore, to the extent Counts I through VI against the Defendant Officers, are

dismissed, Batchelor’s Monell claim against the City in Count VII must be dismissed as well.

   V.        CONCLUSION

          For the foregoing reasons, Defendant City of Chicago respectfully requests that in the event

that this Court grants the Defendant Officers’ Motion to Dismiss, the Court also dismiss Count VII

of Batchelor’s First Amended Complaint, and grant any other relief the Court deems just and

proper.

Dated: April 24, 2019                   Respectfully submitted,

                                        By: /s/ Laura Luisi
                                        John F. Gibbons (Attorney No. 6190493)
                                        gibbonsj@gtlaw.com
                                        Tiffany S. Fordyce (Attorney No. 235063)
                                        fordycet@gtlaw.com
                                        Kyle L. Flynn (Attorney No. 6312817)
                                        flynnk@gtlaw.com
                                        Laura Luisi (Attorney No. 6321034)
                                        luisil@gtlaw.com
                                        Greenberg Traurig, LLP
                                        77 West Wacker Drive, Suite 3100
                                        Chicago, Illinois 60601
                                        Tel: (312) 456-8400

                                        Attorneys for Defendant City of Chicago




                                                   5
                               CERTIFICATE OF SERVICE

      I, Laura Luisi, an attorney, hereby certify that on April 24, 2019, I caused the foregoing
City Defendants’ Rule 12(b)(6) Motion to Dismiss Count VII of the First Amended
Complaint to be served on all counsel of record through the Court’s ECF system.



                                    /s/ Laura Luisi
                                    One of City of Chicago’s Attorneys
